

115 HR 6686 IH: To amend title 41, United States Code, to require the head of each executive agency to consider the existence of qualified training programs of contractors in the award of certain contracts.
U.S. House of Representatives
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6686IN THE HOUSE OF REPRESENTATIVESAugust 28, 2018Mr. Brown of Maryland (for himself, Ms. Bonamici, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 41, United States Code, to require the head of each executive agency to consider the
			 existence of qualified training programs of contractors in the award of
			 certain contracts.
	
		1.Consideration of contractors with qualified training programs
			(a) Consideration of contractors with qualified training programs
 (1)In generalChapter 47 of title 41, United States Code, is amended by inserting after section 4712 the following new section:
					
						4713.Consideration of contractors with qualified training programs
 (a)ConsiderationThe head of each executive agency shall, to the maximum extent practicable, consider the existence of qualified training programs of contractors by requiring a contracting officer, in the evaluation of offers for any contract in an amount greater than $25,000,000—
 (1)to consider the existence of a qualified training program of an offeror as a factor in the evaluation;
 (2)to give consideration to an offeror that provides comprehensive training and education programs to develop its workforce, consistent with needs of the agency; and
 (3)in the consideration of past performance of an incumbent contractor, to consider the manner in which the incumbent contractor is educating, investing, and retaining the contractor’s workforce.
 (b)IncentivesThe head of each executive agency shall develop workforce development investment incentives for contractors.
 (c)Rule of constructionNothing in this section may be construed as altering or superceding the applicability of existing work force development investment incentives for contractors.
 (d)Qualified training program definedThe term qualified training program means any of the following: (1)A program eligible to receive funds under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
 (2)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006 (21 U.S.C. 2301 et seq.).
 (3)A program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (4)Any other Federal program determined to be a qualified training program for purposes of this section by the head of the executive agency..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 4712 the following new item:
					
						
							4713. Consideration of contractors with qualified training programs..
 (b)ApplicabilityThis Act and the amendments made by this Act apply with respect to contracts awarded on or after the date that is 180 days after the date of the enactment of this Act.
			